Citation Nr: 0009911	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right axillary area with a 
retained metallic foreign body involving damage to Muscle 
Group XXI, currently rated 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right wrist involving Muscle 
Group VIII, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952 and from September 1956 to September 1957.  This is an 
appeal from an April 1998 rating action by the Department of 
Veterans Affairs (VA) Regional Office Louisville, Kentucky, 
which denied entitlement to service connection for chronic 
obstructive pulmonary disease and which confirmed and 
continued 30 percent, 20 percent and 20 percent evaluations, 
respectively, for the veteran's post-traumatic stress 
disorder, shell fragment wound residuals of the right 
axillary area and shell fragment wound residuals of the right 
wrist.  In November 1998 the veteran and his wife testified 
at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the Regional Office.  The case is 
now before the Board for appellate consideration.

The record discloses that in November 1998 the veteran 
submitted a claim for a total rating based on individual 
unemployability.  However, it was specifically indicated at 
the November 1998 Board hearing that the veteran did not wish 
that claim considered with the other issues on appeal.  
Accordingly, that matter is not in an appellate status and is 
referred to the regional office for appropriate action.


REMAND

The veteran's service medical records reflect that in October 
1951 he sustained a perforating wound of the right wrist and 
penetrating wounds of the right arm and chest.  X-ray studies 
showed a retained metallic foreign body in the right chest.  
The veteran was hospitalized for treatment of the wounds and 
he was returned to duty in January 1952.

When the veteran was examined for separation from service in 
July 1952, it was noted that he had sustained a penetrating 
wound of the right chest and a wound of the right wrist in 
1951.  A chest X-ray study showed a metallic foreign body 
superimposed over the right base medially, apparently within 
the lung.  There was a healed fracture of the right seventh 
rib posteriorly and a minimal residual thickening of the 
pleura over the right base laterally, apparently residuals of 
the penetrating wound.

The veteran's initial claim for VA disability benefits was 
submitted in September 1952.  He referred to shell fragment 
wounds of the right arm, chest and right lung.

A September 1952 statement by an acquaintance of the veteran 
reflected that the veteran had been treated by a Dr. Hamilton 
for malaria.  He stated that the veteran coughed often and 
was short of breath.

When the veteran was examined by the VA in October 1952 his 
complaints included chest pain with shortness of breath and 
pain in the right wrist.  Physical examination of the 
respiratory system was normal.  No pulmonary disease was 
found on physical examination.  Physical examination of the 
musculoskeletal system showed a 2-inch well-healed scar on 
the radial side of the right wrist.  There was a complete 
range of motion of the wrist and hand in all directions.  
There was a small area of numbness of the right hand distal 
to the scar.  A chest X-ray study showed a small metallic 
foreign body overlying the right base.  The chest was 
otherwise normal.

In an April 1953 statement R. A. Hamilton, M.D., indicated 
that in August 1952, the veteran had complained of headaches, 
chills and fever.  Dr. Hamilton stated he made a diagnosis of 
malaria and placed the veteran on medication and he 
immediately improved.

When the veteran was examined by the VA in early 1980, his 
complaints included chest pain and constant arm and wrist 
pain.  He also reported coughing and indicated that he was 
losing his grip in his right hand.  He stated that since 1951 
when he had suffered a shrapnel wound to his right chest, 
right axilla, and right wrist, he had been having episodes of 
lung infections characterized by coughing, chest pain and 
green sputum.  He had taken medication on an intermittent 
basis for those episodes.  He gave a history of shortness of 
breath.  He had smoked 1 1/2 packs a day for about 20 years 
but had stopped four years previously.  Physical examination 
of the lungs was normal.  The examiner recommended a 
pulmonary function test and arterial blood gases.  A 
pulmonary function study was conducted in March 1980 and 
showed a moderately severe obstructive defect.

In a September 1981 statement L. E. Wash, M.D., indicated 
that the veteran had various conditions including 
hypertension, chronic low back pain and knee, wrist pain with 
activity and obesity since discontinuing smoking in 1976.

In 1991 the veteran filed his initial claim for service 
connection for a nervous condition.  Following an examination 
which established the presence of a post traumatic stress 
disorder, service connection was established for the 
disability, and it was rated as 10 percent disabling.  

In November 1997, the veteran was afforded a VA examination.  
He reported constant pain in the right wrist and hand and 
shaking of the right hand and right arm.  He stated that the 
fingers of his right hand would flex on their own and on 
those occasions he could not extend his fingers and his 
thumb.  Physical examination showed a cogwheel type of 
rigidity of the right hand and the right forearm.  All the 
movements of the right hand were weak.  There was a marked 
tremor when he attempted to flex the right wrist.  It was 
noted that there had been a shell fragment wound of the right 
axillary area with a retained foreign body and damage to 
Muscle Group XXI.  There was a 2-centimeter surgical scar 
with some depth high posteriorly in the right axilla.  He had 
a marked increased diameter of the chest.  The diagnoses 
included marked obesity, chronic obstructive airway disease 
with asthmatic symptoms and wheezing, diabetes mellitus, 
post-traumatic stress disorder and service-connected wounds.  
No opinion was expressed as to the etiology of the airway 
disease.  

The veteran was also afforded a VA psychiatric examination in 
November 1997.  He reported that he had war dreams and 
nightmares 3 or 4 times a week.  On occasion he would fall 
out of bed.  He had problems with his temper.  He reported 
some social contacts.  The veteran was retired and his last 
full-time work had been as a truckdriver.  His reason for 
stopping was health problems related to the war injuries and 
war memories.  On mental status examination it was indicated 
he experienced difficulty getting to sleep and he slept 3 or 
4 hours per night.  He experienced nightmares 3 or 4 times 
per week.  He also experienced night sweating after the 
nightmares.  When asked about his usual mood he stated that 
if it were not for the psychiatric medication it would really 
be bad.  His mood during the interview was troubled and he 
cried when talking about his deceased service associates.  He 
appeared to be somewhat depressed but not manic.  His 
immediate memory appeared without problems.  He denied any 
current suicidal ideation.  His judgment and insight appeared 
good.  A diagnosis was made of post traumatic stress 
disorder.  The global assessment of functioning (GAF) was 55.

The regional office later received numerous VA outpatient and 
inpatient treatment records reflecting that the veteran was 
observed and treated for various conditions from 1992 to 1997 
including post traumatic stress disorder and chronic 
obstructive pulmonary disease.

During the course of the November 1998 Board hearing, the 
veteran related that he had been receiving treatment for his 
post-traumatic stress disorder at the VA Medical Center 
Lexington about once per month.  He stated that his physician 
had increased the amount of medication for that condition.  
He reported having nightmares several times a week and when 
he awoke he was scared and nervous.  He also had flashbacks.  
He had an exaggerated startle reaction to loud noises.  He 
also experienced periods of depression and had contemplated 
suicide.  He had a few friends but did not socialize very 
often.  Crowds made him nervous and he became agitated 
easily.  He had retired at age 62 and received Social 
Security benefits.  He had been driving a truck.  His doctors 
had told him about 11 years before he retired not to work 
anymore.  He believed that diesel fuel from the truck caused 
his breathing to be worse.  His concentration was not very 
good and his memory was bad.

The veteran further testified that he was receiving muscle 
relaxers and pain pills from the VA Medical Center Lexington.  
The muscle relaxers helped quite a bit.  He related that his 
fingers would close into a partial fist and he had to take 
the other hand and return them to a straight position.  He 
also experienced a weakness with his grip and on occasion 
could hardly lift a cup of coffee.  The skin of his hand felt 
dead.  Physicians at the Lexington VA Medical Center had 
advised him that he had nerve involvement as a result of his 
shell fragment wounds.

He was currently seeing Dr. Wash in Lawrenceburg and had been 
seeing him for some 20 years.  The doctors had related his 
lung problems to the shell fragment wounds.  The veteran's 
spouse related that the veteran had no sensation whatever in 
his arm, all the way down the arm.  At the close of the 
hearing the veteran's representative requested that, if a 
favorable decision could not be reached on the available 
evidence of record that the case be remanded for additional 
examination of the veteran.

Since the veteran has maintained that his service-connected 
psychiatric condition and shell fragment wound residuals have 
increased in severity, his claims for increased ratings for 
those conditions are considered well grounded.  Drosky v. 
Brown, 10 Vet. App. 251 (1997).  In addition, since the 
veteran has alleged that there are VA medical records which 
may support his claim for service connection for a lung 
disability, the Board is required to satisfy a preduty to 
assist requirement imposed pursuant to Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In view of the foregoing, the case 
is REMANDED to the regional office for the following action:

1.  The regional office should contact 
the VA Medical Center Lexington and 
request that that facility provide copies 
of all inpatient and outpatient treatment 
of the veteran since 1997.  Any such 
records obtained should be associated 
with the claims file.

2.  The regional office should also 
contact Dr. Wash in Lawrenceburg, 
Kentucky, and request copies of all 
office records reflecting treatment of 
the veteran.  Any such records obtained 
should be included with the claims file.

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, and social integration.

4.  The veteran should then be afforded 
special psychiatric, orthopedic, 
neurological and pulmonary examinations 
in order to determine the current nature 
and severity of his post-traumatic stress 
disorder, and shell fragment wound 
residuals of the right axillary area and 
right wrist and the nature and etiology 
of any respiratory disability that may 
now be present.  All indicated special 
studies should be conducted.  To the 
extent possible, the examiner conducting 
the respiratory examination should 
express an opinion as to whether there is 
any relationship between the shell 
fragment wound of the right chest, 
including the retained metallic foreign 
body and any respiratory disability that 
may now be present.  The claims file is 
to be made available to the examiners for 
review.

5.  When the above action has been 
completed the case should be reviewed by 
the regional office.  If the 
determination regarding any of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

